Peters, C. J.
The defendant, a collector, seized the plaintiff's hay for non-payment of taxes and sold it at auction. All of the proceedings were regular excepting that the collector held the hay one day too long before selling. For this mistake, the plaintiff is to recover against him the full value of the hay in the present action of trespass.
The" question arises, whether, in making up the amount to be recovered, the tax, for the collection of which the hay was irregularly sold, may be deducted from the amount in mitigation of damages. We think it just and equitable to make the deduction. The hay was lawfully seized, and all, but one, of the subsequent steps taken were regular. For the error, the plaintiff gets the full value of his hay instead of the price it sold for at auction. He should be satisfied to pay his taxes by such appropriation. Enough damages remain to give him the full costs of the litigation. A case is cited as opposed to such a rule. Hall v. Ray, 40 Vt. 576. In Massachusetts the practice has been to allow the deduction. Pierce v. Benjamin, 14 Pick. 356. And our own cases approve the rule as far as they touch the question. Seekings v. Goodale, 61 Maine, 400; Carpenter v. Dresser, 72 Maine, 380.
The plaintiff, hoAvever, contends that the tax cannot be thus paid because, he says, the tax is illegally assessed. The alleged illegality consists in the assessors taxing the property in a list which gives merely the number of acres of real estate without further identity or description. In our judgment, the objection is not well founded. The description is good enough for the purpose of enforcing the collection of taxes by suit. If a whole property might thereby be forfeited for an ordinary assessment, the rule would be otherwise. To prevent forfeitures strict 'constructions are not unreasonable. But where forfeitures are mot involved, proceedings for the collection of taxes should be ■construed practically and liberally. Personal property is usually ¡assessed by a general and numerical description. And "acres,” ’"houses,” "mills,” belonging to A B, situated in Glenburn, is as ¿good a description as to call personal property, "oxen,” "cows” ¡¡and "horses.” If the tax-payer desires more definiteness, he can *535assist in producing* it by submitting to the assessors a list accurately describing his property." Judgment should be entered up for the value of the hay, less the amount of taxes.

Judgment accordingly.

Daneorth, Virgin, Emery, Foster and Haskell, JJ., concurred.